By the Court. The plaintiff on the first day of May 1864 had abandoned his domicil in this state, and had gone beyond its limits, not intending to return here to reside, but intending to take up his residence in the State of Pennsylvania, where he has ever since resided. On said 1st of May he was in itinere, but he had absolutely abandoned his residence in this state, and had departed therefrom. If he" had still continued within the state he would have been liable to taxation in Longmeadow, although he had actually left that town. Kilburn v. Bennett, 3 Met. 199. Bulkley v. Williamstown, 3 Gray, 493. But having departed beyond the limits of the Commonwealth on his way to his new place of residence, he had ceased to be an inhabitant of Longmeadow on the first day of May 1864, so as to be taxable there within the meaning of Gen. Sts. c. 11, § 26. This precise point was adjudged in Briggs v. Rochester, 16 Gray,
&nd this case must be governed by that decision.

Judgment for the plaintiff.